UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5198


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NORMAN D. HINTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (4:06-cr-00088-D-1)


Submitted:    September 24, 2009            Decided:   December 4, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Zeszotarski, Jr., POYNER SPRUILL, LLP, Raleigh, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Norman D. Hinton pled guilty to assault on a United

States      Government        employee,         in     violation        of        18    U.S.C.

§ 111(a)(1), (b) (2006).              The district court departed upward

pursuant      to    U.S.       Sentencing            Guidelines        Manual          (“USSG”)

§ 4A1.3(a), p.s. (2007), and sentenced Hinton to 132 months in

prison.     On appeal, Hinton argues that the district court abused

its discretion by imposing a departure sentence and that his

sentence was unreasonable.           Finding no merit, we affirm.

             When determining a sentence, the district court must

calculate the appropriate advisory guidelines range and consider

it   in    conjunction     with    the    factors          set     forth     in    18    U.S.C.

§ 3553(a) (2006).          Gall v. United States, 552 U.S. 38,                           , 128

S.   Ct.    586,   596    (2007).        Appellate           review     of    a    sentence,

“whether     inside,      just    outside,       or    significantly          outside       the

[g]uidelines range,” is for abuse of discretion.                              Id. at 591.

If the district court determines that a sentence outside the

guidelines     range     is    appropriate,          the    reviewing        court      “should

first look to whether a departure is appropriate based on the

Guidelines     Manual     or     relevant       case       law.”      United       States    v.

Moreland, 437 F.3d 424, 432 (4th Cir. 2006).

             A district court may depart upward from the guidelines

range      under   USSG       § 4A1.3(a),        p.s.,       when     “the        defendant’s

criminal     history      category    substantially                under-represents         the

                                            2
seriousness      of       the     defendant’s      criminal       history       or     the

likelihood that the defendant will commit other crimes.”                              USSG

§ 4A1.3(a)(1), p.s.             “In determining whether an upward departure

from Criminal History Category VI is warranted, the court should

consider    that     the    nature    of    the   prior    offenses       rather      than

simply their number is often more indicative of the seriousness

of the defendant’s criminal record.”                   USSG § 4A1.3, p.s., cmt.

n.2(B).

             Here,       the     record     supports      the     district      court’s

conclusion      that     Hinton’s    criminal     history       category      failed    to

adequately reflect the seriousness of his criminal history and

the   likelihood       of   his    recidivism.         Hinton     had    an   extensive

history of violent felonies, multiple unscored convictions not

included in calculating his criminal history category, a lengthy

history    of   lenient         sentences    followed     by    recidivism,     and     an

“abysmal” performance while on probation.                       Thus, the district

court did not err in imposing a departure sentence.

             We also find that the sentence imposed by the district

court was both procedurally and substantively reasonable.                              The

district     court       followed     the    necessary     procedural         steps     in

sentencing       Hinton,          including       properly        calculating          and

considering        the      applicable       guidelines         range,     using       the

guidelines      to       fashion     an     appropriate        departure      sentence,

performing an individualized assessment of the § 3553(a) factors

                                             3
to the facts of the case, and stating in open court the reasons

for the sentence.         See United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009).          Further, the sentence was substantively

reasonable under the totality of the circumstances.                       Despite

Hinton’s     contentions,     the   district   court       took   into    account

Hinton’s mental health and the nature and characteristics of the

offense in fashioning a sentence.              The court articulated the

relevant     factors      that   warranted     the        departure      sentence,

including:     Hinton’s     extraordinary    criminal       history   and    past

lenient treatment, the seriousness of assaulting a Government

employee in the federal courthouse, the need to deter Hinton and

others from committing similar crimes, the need to protect the

public in light of Hinton’s likely recidivism, and the need for

an appropriate sentence for rehabilitation and treatment for his

cognitive limitations and mental illness.

             We conclude that the district court did not abuse its

discretion in imposing the 132-month sentence.                    We therefore

affirm   the   district     court’s   judgment.      We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                       4